IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILLIAM ROWAN,                                         No. 70087
                                        Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                  Respondent.
                                                                               JUN 2 8 2016
                                                                              TRACIg K. LINDEMAN
                                                                           GLE. _


                                                                               HIE   DEP
                                      ORDER DISMISSING APPEAL

                            This is an appeal from a district court order affirming a
                conviction entered in the justice court and remanding for any further
                proceedings. Eighth Judicial District Court, Clark County; Rob Bare,
                Judge. When our initial review of this appeal revealed a potential
                jurisdictional defect, we directed appellant to show cause why this appeal
                should not be dismissed for lack of jurisdiction. Specifically, appellant's
                case arose in justice court and the district court has "final appellate
                jurisdiction in cases arising in Justices Courts." Nev. Cont. art 6, § 6; see
                Tripp v. City of Sparks, 92 Nev. 362, 550 P.2d 419 (1976); Waugh v.
                Casazza, 85 Nev. 520,458 P.2d 359 (1969).
                            In response, appellant asserts that this court has jurisdiction
                to consider this appeal under NRAP 4(b)(1)(A) because that rule provides
                that a notice of appeal must be filed within 30 days after entry of the
                judgment or order being appealed, and he appeals from a district court
                order. This contention lacks merit. NRAP 4(b)(1)(A) provides the time
                within which a notice of appeal from a district court order must be filed
                and does not address the substantive appealability of an order. Because
                the district court has "final appellate jurisdiction in cases arising in

SUPREME COURT
      OF
    NEVADA

(0) 1947A                                                                              -   2o L,
                                                                                              )
                 Justices Courts" and appellant's case arose in Justice Court, we conclude
                 that we lack jurisdiction over this appeal.
                             Appellant asks that this court treat the notice of appeal as a
                 petition for a writ of certiorari in the event we determine that we lack
                 jurisdiction over the appeal. If counsel wishes to file a writ petition, he
                 may do so, but we decline to construe the notice of appeal as a petition for
                 a writ of certiorari. Accordingly, we
                             ORDER this appeal DISMISSED.




                                           /
                                          Hardesty



                 Saitta




                 cc: Hon. Rob Bare, District Judge
                      Tanasi Law Offices
                      Attorney General/Carson. City
                      Clark County District Attorney/Civil Division
                      Eighth District Court Clerk
                      William Rowan




SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    e